Citation Nr: 1520902	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for service-connected cold injury residuals of the right lower extremity. 

3.  Entitlement to an evaluation in excess of 20 percent for service-connected cold injury residuals of the left lower extremity. 

4.  Entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability prior to June 24, 2011, and in excess of 20 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to January 1946, including combat service in World War II.  His decorations include a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

On his March 2013 VA Form 9, the Veteran requested a travel board hearing.  In August 2014, the Veteran withdrew his request for a hearing.

The Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In February 2015, the Veteran submitted a claim for entitlement to service connection for tinnitus.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability prior to June 24, 2011, and in excess of 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of an acquired psychiatric disorder, to include PTSD.

2.  The Veteran's cold injury residuals of the right lower extremity most nearly approximates arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

3.  The Veteran's cold injury residuals of the left lower extremity most nearly approximates arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 
  
2.  The criteria for a 30 percent rating for cold injury residuals of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code (DC) 7122 (2014).

3.  The criteria for a 30 percent rating for cold injury residuals of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code (DC) 7122 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

In this decision, the Board grants service connection for cold injury residuals of the right and left lower extremities.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary in regard to service connection for cold injury residuals of the right and left lower extremities.

In regard to service connection for an acquired psychiatric disorder, to include PTSD, VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, an April 2011 letter, sent prior to the initial unfavorable decision issued in August 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA examination reports, and records of his post-service VA and private treatment.  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran served in combat and contends that his acquired psychiatric disability, to include PTSD, is due to his military service.

Service treatment records show no diagnosis of or treatment for an acquired psychiatric disability.  However, given the Veteran's receipt of a Purple Heart Medal, the Board finds that the Veteran's in-service stressors occurred, as they are consistent with the conditions and circumstances of his service.  As such, the relevant inquiries become whether the Veteran has a current diagnosis of an acquired psychiatric disorder or a current diagnosis of PTSD, and if so, whether there is evidence of a causal relationship between the current disability and the events of service. 

In this case, the probative and persuasive evidence fails to establish the presence of a current disability.  Thus, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.

In his November 2011 notice of disagreement, the Veteran reported flashbacks from combat, trouble sleeping, and being jumpy and easily startled by noise.  He also reported that he did not trust people easily, was always on guard, and for many years if someone touched him without warning, he would attack.  He reported edginess, anxiety, and that he was easily agitated.  However, post-service treatment records show no diagnosis of an acquired psychiatric disability, to include PTSD.  Although a June 2011 VA treatment record noted that the Veteran had a lot of anxiety; an anxiety disorder was not diagnosed.  An August 2011 treatment record noted no depression or anxiety.  VA treatment records show that depression screenings were negative in July 2005 and June 2014 and a PTSD screening was negative in June 2011.

The Veteran underwent a VA psychiatric examination in September 2014.   At the examination, the Veteran denied experiencing PTSD symptoms or other mental health symptoms and denied a history of mental health treatment.  However, he contended that for approximately 10 years he was hypervigilant, irritable, easily startled, and would experience nightmares.  He reported that most of the symptoms completely resolved on their own about 40 years after being in combat.  After examining the Veteran, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5.  The examiner also determined that the Veteran had no other mental disorder diagnosis.  

A February 2015 addendum medical opinion was provided.  The physician reviewed the claims file and determined that there was no additional information that would change the concluding results and diagnosis of the September 2014 VA examination.

The probative and persuasive medical evidence fails to confirm the presence of an acquired psychiatric disorder, to include PTSD.  The Veteran's assertions are acknowledged.  It is also acknowledged that as a lay person, the Veteran is competent to testify with respect to facts and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, there is no indication that he has specialized training in diagnosing psychiatric disorders.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Determining whether mental health symptoms warrant a diagnosis of PTSD or an acquired psychiatric disorder requires medical expertise to determine.  Thus, the Veteran's contention that he suffers from PTSD or an acquired psychiatric disorder is not a competent medical opinion.  The Board accords significantly greater probative value to the medical evidence and opinion of record indicating that the Veteran does not suffer from PTSD or an acquired psychiatric disorder, than to the Veteran's lay assertion to the contrary.

Upon review of the record in its entirety, the Board finds that the competent and probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD or an acquired psychiatric disorder.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes). 

Accordingly, service connection an acquired psychiatric disorder, to include PTSD, is denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

II.  Increased Rating Claims

A February 2011 Board decision granted a 20 percent disability rating for service-connected cold injury residuals of the right lower extremity and a 20 percent disability rating for service-connected cold injury residuals of the left lower extremity.  A March 2011 rating decision effectuating the Board's grant of these increased ratings.  On April 22, 2011, the Board received the Veteran's notice of disagreement with the March 2011 rating decision.  The Board will construe this notice of disagreement as a new claim for a rating in excess of 20 percent for cold injury residuals of the right and left lower extremities.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran is currently rated under DC 7122 for cold weather injury residuals of the right and left lower extremities.  Under that regulation, a 30 percent disability rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104.

The Board finds that 30 percent disability ratings are warranted for cold weather injury residuals of the right and left lower extremities.  An evaluation of 30 percent is the maximum evaluation under DC 7122.

In his March 2013 VA Form 9, the Veteran contended that he meets the requirement for a 30 percent disability evaluation due to his nail abnormalities, color changes, locally impaired sensation (tingling and numbness) and hyperhidrosis (feet sweat excessively and cause fungus).  VA treatment records from April 2010 to May 2014 show numbness and pain in the feet, thickened and discolored nails, loss of sensation, and erythema.

In light of the competent medical and lay evidence, the Board finds that the maximum schedular ratings of 30 percent ratings are warranted for the Veteran's cold weather injury residuals of the right and left lower extremities.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's cold injury residuals of the right and left lower extremities.  The rating criteria are therefore adequate to evaluate the Veteran's cold injury residuals of the right and left lower extremities.  Further, the record does not suggest, and the Veteran does not contend that referral for extraschedular consideration is warranted with regard to the combined effect of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected bilateral cold injury residuals of the right and left lower extremities, the question of entitlement to a TDIU is not raised.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

A 30 percent schedular rating for service-connected cold injury residuals of the right lower extremity is granted, subject to the regulations governing the payment of VA monetary benefits.

A 30 percent schedular rating for service-connected cold injury residuals of the right lower extremity is granted, subject to the regulations governing the payment of VA monetary benefits

REMAND

In February 2011, the claim for entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability was remanded in order for the AOJ to obtain additional treatment records and an audiological examination, then issue a Supplemental Statement of the Case (SSOC).  In an August 2011 rating decision, which is available on Virtual VA, the AOJ increased the Veteran's evaluation for his service-connected bilateral hearing loss disability from 10 percent to 20 percent effective June 24, 2011.  The August 2011 rating decision does not represent a complete grant of benefits on appeal and no SSOC was issued by the AOJ, as required by 38 C.F.R. § 19.31 (2014).  Therefore, the Board finds that a remand for a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31 (2014).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his bilateral hearing loss disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his bilateral hearing loss, and the impact of his bilateral hearing loss on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


